United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fair Oaks, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-281
Issued: September 13, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 10, 2010 appellant filed a timely appeal from an October 21, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied his
occupational disease claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he suffered from
left thumb trigger finger and bilateral hand arthritis due to factors of his employment.
FACTUAL HISTORY
On September 3, 2010 appellant, then a 63-year-old city carrier, filed a an occupational
disease claim alleging that he suffered from left thumb trigger finger and bilateral arthritis in his

1

5 U.S.C. § 8101 et seq.

hands as a result of factors of his employment. He first became aware of his condition on
January 13, 2010 and realized it was related to his employment on August 26, 2010.2
In a supplemental statement, appellant explained that he worked as a city carrier for
approximately 35 years and believed that the constant fine manipulation and grasping with his
right and left hands caused his left thumb and bilateral arthritis conditions. His duties required
casing mail by holding a bundle of mail in his left hand, pushing up the front piece with his left
thumb, grabbing the mail with his right hand, and placing it into the separations in his case.
Appellant cased large envelopes or magazines with both hands. He also pulled the mail from the
case with his right hand, placed it on his left hand until the appropriate amount of mail was
pulled down, and wrapped a rubber band around the mail using his right hand. Appellant placed
the mail into trays weighing up to 20 pounds, put these trays into hampers, and unloaded the
trays into his vehicle for delivery. He stated that park and loop deliveries involved the same fine
manipulation with both hands as casing mail in the office. Appellant grasped the mail in his left
hand while walking on his delivery route, grabbed the mail with his right hand and placed it in
the boxes. He also drove a right hand vehicle to deliver mail, which involved constantly turning
the vehicle on and off with his right hand at each stop.
Regarding his medical condition, appellant began experiencing pain and swelling in his
hands in January 2010. Both hands were sensitive to touch, itched, had trouble gripping things,
and became fatigued quickly. He would use joint cream and took ibuprofen for the pain, but
when the pain became unbearable he made an appointment to see his doctor. Before the onset of
his current condition, appellant did not experience any other previous conditions with his hands,
wrists, or thumbs.
Appellant provided a position description, a September 20, 2010 appointment reminder
with Dr. Erin Forest, a Board-certified orthopedic surgeon, and pay rate information. He also
submitted an authorization to release information and to allow the National Association of Letter
Carriers (NALC) to act on his behalf.
On September 13, 2010 OWCP advised appellant that the evidence submitted was
insufficient to support his claim and requested additional information. It requested that he
describe in detail the specific employment-related activities which he believed contributed to his
condition. OWCP also requested that appellant provide a medical report from a physician, which
included a description of symptoms, examination and test results, a firm diagnosis, medical
treatment and a physician’s opinion, with stated rationale, explaining how his specific work
duties contributed to or aggravated his medical condition.
In a letter dated October 6, 2010, appellant responded to OWCP’s development letter.
He stated that in January 2010 he began having problems with his hands and was diagnosed with
trigger finger of his left thumb and exacerbation of arthritis in both hands. Appellant reiterated
his employment duties from his previous statement. He added that he cased and delivered five
different routes. When delivering to a centralized group of mailboxes or apartment-type
2

On September 15, 2010 OWCP received a duplicate occupational disease claim. This claim was assigned case
number xxxxxx593. On September 28, 2010 OWCP noted that these two cases were duplicates and requested that
case number xxxxxx593 be deleted and its contents moved to the current case file number xxxxxx952.

2

deliveries, the actions of delivering the mail were the same as casing the mail in the office, which
required constant fine manipulation with both hands and his left thumb. On park and loop
deliveries, appellant grasped the mail in his left hand while walking, which aggravated his left
thumb condition and caused pain and swelling in both his hands due to his arthritic condition.
He also drove a right-hand vehicle, which required turning the vehicle on and off with his right
hand at each stop, opening and closing doors, locking and unlocking them at each stop, and
opening and closing the back cargo door. Appellant stated that he worked five to six days a
week and performed the previously described duties daily. For each of his five routes, he spent
approximately one to two and one-half hours casing mail and five to seven hours delivering mail,
depending on the route.
Appellant believed the cause or exacerbation of his conditions resulted from his duties as
a city letter carrier because he used his hands and thumb for fine manipulation as described. He
denied any previous hand, wrist or thumb conditions prior to this condition. Appellant’s outside
activities involved camping approximately five times a year for three to four days, checking his
e-mail, and visiting his grandchildren. He did not participate in any sports or play a musical
instrument.
In a decision dated October 21, 2010, OWCP denied appellant’s claim on the grounds of
insufficient medical evidence establishing that he sustained a diagnosed medical condition
causally related to his employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his claim by the weight of the reliable, probative, and substantial evidence3
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.4 In an occupational disease claim, appellant’s burden requires submission of the
following: (1) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; (2) medical evidence
establishing the presence or existence of the disease or condition for which compensation is
claimed; and (3) medical evidence establishing that the diagnosed condition is causally related to
the employment factors identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.6 Rationalized medical
3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989); M.M., Docket No. 08-1510 (issued
November 25, 2010).
5

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000); D.U., Docket No. 10-144, issued
July 27, 2010).
6

D.I., 59 ECAB 158 (2007); I.R., Docket No. 09-1229 (issued February 24, 2010); W.D., Docket No. 09-658
(issued October 22, 2009).

3

opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
specified employment factors or incident.7 The opinion of the physician must be based on a
complete factual and medical background of the employee, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
employee.8 The mere fact that work activities may produce symptoms revelatory of an
underlying condition does not raise an inference of an employment relation. Such a relationship
must be shown by rationalized medical evidence of a causal relation based upon a specific and
accurate history of employment conditions which are alleged to have caused or exacerbated a
disabling condition.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that he
suffered from left thumb trigger finger and bilateral hand arthritis as a result of his city letter
carrier employment duties. Appellant has provided multiple detailed statements describing his
specific employment duties. The Board accepts that his duties as a letter carrier involved casing,
grasping and delivering mail, which required constant use of the hands. However, the Board
finds that the record is void of any medical evidence providing a firm medical diagnosis or
physician’s opinion explaining how his employment duties caused or exacerbated his claimed
conditions.
On September 13, 2010 OWCP advised appellant that the evidence submitted was
insufficient to support his claim and requested additional information. It specifically requested
that he provide a medical report from a physician, which included a description of symptoms,
examination and test results, a firm diagnosis, medical treatment, and a physician’s opinion, with
stated rationale, explaining how his specific work duties contributed to or aggravated his medical
condition. Appellant did not submit any medical evidence. As previously noted, the mere fact
that a condition manifests itself during a period of employment does not raise an inference that
there is a causal relationship between the two. The question of causal relationship is a medical
one and must be resolved by probative medical evidence.10 No matter how sincerely appellant
believes that his medical condition was caused by his employment, an award of compensation
may not be based on surmise, conjecture, speculation, or on the employee’s own belief of causal
relation.11 The record does not contain any medical evidence in this case. Thus, appellant did
not meet his burden of proof to establish that he suffered from his claimed medical conditions as
a result of his employment.

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

8

B.B., 59 ECAB 234 (2007); D.S., Docket No. 09-860 (issued November 2, 2009).

9

Patricia J. Bolleter, 40 ECAB 373 (1988).

10

D.I., 59 ECAB 158 (2007); Margaret Carvello, 54 ECAB 498 (2003).

11

Daniel O. Vasquez, 57 ECAB 559 (2006).

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
suffered from left thumb trigger finger and bilateral hand arthritis as a result of his employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 21, 2010 be affirmed.
Issued: September 13, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

